DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Japanese Application No. JP2019-081930, filed on 23 April 2019.
3	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


Allowable Subject Matter
4.	Claims 7-8 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims including addressing the claim interpretation issue below. 

Claim Interpretation
5.	Claim 1 currently recites: “A communication device, comprising: a communication part capable of communicating with a network device via a relay device…” Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate. See In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007) (See MPEP 2114). Applicants are hereby encouraged to amend the claim to positively recite the claimed function (e.g., “a communication part configured to communicate with a network device via relay device…”

6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “communication part capable of communicating….” and a “control part controlling…” in claim 1 and a “storage part that stores…”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure (see image forming apparatus 214) described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-6 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamijima (US 2011/0276814 A1) (hereinafter as Kamijima).

Regarding Claim 1. Kamijima discloses a communication device (printer 4), comprising: 
a communication part (communication processing unit 45) capable of communicating with a network device via a relay device (switch 2); and 
a control part (CPU 42, which includes a circumstance determining unit 42a) controlling an operation of the communication part such that, in a case where communication of the communication part fails, when the relay device is not a device that performs a route search operation using a spanning tree protocol, the communication part resumes communication with the network device after a first time period has elapsed, and, when the relay device is a device that performs the route search 

Regarding Claim 2. Kamijima discloses the communication device according to claim 1, wherein the control part performs control of the operation of the communication part such that, in the case where the communication of the communication part fails, when the relay device is a device that performs the route search operation, the communication part transmits one or more search packets including itself as a transmission target to the relay device, and
 resumes communication with the network device after any one of the one or more search packets is received, and the second time period is a time period from when communication of the communication part fails to when the communication part resumes communication with the network device after any one of the one or more search packets is received (pars [0057-0058]).


 a storage part (RAM 43) that stores standby time period information indicating a standby time period from when communication of the communication part fails to when the communication part transmits the one or more search packets, wherein the control part determines, based on the standby time period information, a timing at which the communication part starts transmitting the one or more search packets (device in which the address of a transmission source device and a port are associated and stored when receiving a communication frame, the device having a function of transmitting the communication frame in the port which can be associated with the address of a destination device of the communication frame when receiving the communication frame, par [0030] and the RAM 43 is used as an area for storing programs and data, or used as a work area for storing data used in a process performed by the CPU 42 and the circumstance determining unit 42a determines whether or not the connected network NW is in a circumstance of executing a protocol (e.g., STP) causing blocking of communication on the network NW due to changing the link speed to the switch 2, and stores the determination result in the RAM 43, par [0040]).

Regarding Claim 4. Kamijima discloses the communication device according to claim 3, wherein the control part measures a reception time period from when communication of the communication part fails to when any one of the one or more search packets is received, and, based on the reception time period, calculates the standby time period and stores the standby time period information indicating the standby time period in the storage part (the circumstance determining unit 42a determines whether or not the response message is received within a predetermined time (within 30 seconds) after the first transmission of the discovery message is started, par [0057]).



Regarding Claim 6. Kamijima discloses the communication device according to claim 1, wherein the control part performs control such that, when communication of the communication part fails, when the relay device is a device that performs the route search operation, the communication part waits until the second time period has elapsed, and resumes communication with the network device after the waiting (the response message is not received within the predetermined time, that is, when the response message is received after a time longer than 30 seconds elapses, or when the response message is not received (i.e., the response message is not received and the timeout is made), it means that the network NW is in the circumstance of executing the STP (or the possibility thereof remains, par [0058]).

Regarding Claims 9-14, these method claims comprise limitations substantially the same, as those discussed in claims 1-5 above, same rationale of rejection is applicable.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A) Hatori et al. (US 9,634,926) discloses a method for use by an information processor.
B) Maeda (US 2005/0068565 A1) discloses a print control program controlling printer connected to a network. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630.  The examiner can normally be reached on Monday-Friday 10:30 AM-6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER PARRY can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY MEJIA/               Primary Examiner, Art Unit 2451